. procedures Act 1.051 of the Fair Defense Act. The trial.court judge has

\"\‘_ '72/1~ 26

lA'I‘TN:. Ms. Betty Herriage

District Clerk of Henderson Co.

100 East Tyler Street Room 203

Athens, Texas 75751 Aéd%j

December 18 2015

RECE\\/ED m ,,
CO!""V OF CR\M|NAL B@"’EALS

Dear Clerk: 1 DEC 23 2015

Please be advised that the applicant has filed a motion with the trial

RE: Exparte Willie Donnell Beasley
Trial Court Cause No. A09192 _<
Wrt. No. 11.721-

court requesting appointment of counsel pursurant to Té¥§§'@bd"”of Cri§inal

not granted or denied said motion based upon_applicant]s claim of ineffective
assistance of counsel during trial. Neither has this court made a ruling

_on applicant's claim of absent witness at tBial. Their was new discovered

;excuplatory evidence of a Brady violation with the claim of actual innocence.

And I have this day notified the Clerk of the Texas Court of Criminal Appeals
(I.E. Abel Acosta) that the court of appeals had prematurely made a ruling

on the motion for new trial without allowing this court to hear evidences
that was outside the recored, and has been recently discovered. So would

you please bring this to the attention of Judge Moore, and I respectfully
request a ruling, so the matter can be properly appealed. In the case I

am denied a copy of this letter is being served on the Clerk of the Court

of Criminal Appeals.

Respectfully Submitted,

   

/2//?/&0/5 Willie D. Beasley n
_ ` #870844 .
pro-se

  

Certificate of Service

I, Willie D. Beasley, TDCJ No. 870844, certify that a true and correct col
copy of the above and foregoing letter has been served on the District Clerk
Office have been mail to: ' 3

Betty Herriage
District Clerk of Henerson County
100 East Tyler Street Room 203

Athens, Texas 75751
W%MM

_ ` S/Willie D. Beasley
/£//f/g-Q@/'~{ - ' _ TDCJ #870844 _

M. W. Michael Unit
pro-se